 


109 HR 1117 IH: To amend title 49, United States Code, relating to the assurance required of owners and operators of airports with respect to long-term leases for construction of hangars.
U.S. House of Representatives
2005-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1117 
IN THE HOUSE OF REPRESENTATIVES 
 
March 3, 2005 
Mr. Pearce introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend title 49, United States Code, relating to the assurance required of owners and operators of airports with respect to long-term leases for construction of hangars. 
 
 
1.Hangar constructionSection 47107(a)(21) of title 49, United States Code, is amended— 
(1)by inserting (of not less than 75 years) after long-term lease; and 
(2)by inserting before the period at the end the following: and will compensate the lessee for the costs of relocation, replacement, or removal and the loss of income from relocation, replacement, or removal, of the hangar (in whole or in part) during the term of lease whenever such relocation, removal, or removal is the result of a change in the airport development plan or at the request of the airport owner or operator.  
 
